PER CURIAM.
This appeal is from an order dismissing appellant’s third party complaint upon the ground that the court lacked jurisdiction over the person of the appellee. The appellant had attempted to proceed under Section 47.16 Fla.Stat., F.S.A. The trial judge found:
“ * * * it was stipulated that the Third-Party Defendant was engaged only in solicitation within the State of Florida through its non-resident representative. iji *
Based upon this stipulation the court dismissed the complaint. We affirm. See MacInnes v. Fontainebleau Hotel Corp., 257 F.2d 832, 834 (2nd Cir. 1958) ; cf. Lake v. Lucayan Beach Hotel Company, Fla.App.1965, 172 So.2d 260.
Affirmed.